Citation Nr: 0103738	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982, from September 1990 to March 1991, and from 
May 1994 to September 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied an 
increased evaluation for the veteran's low back disability 
(rated 20 percent).

The veteran testified at a hearing in August 1999 to the 
effect that his service-connected low back disability 
prevented him from obtaining and maintaining gainful 
employment.  This testimony constitutes a claim for a total 
rating for compensation purposes based on unemployability 
that has not been adjudicated by the RO.  The Board will not 
address this matter, and the issue is referred to the RO for 
appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of his claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for a higher rating for the low 
back disorder.

A private medical report dated in August 1999 indicates that 
the veteran's low back condition is worsening.  The signatory 
notes that the veteran is receiving epidural steroid 
injections and that his Celebrex was increased to 200 mg 
b.i.d.  This report also notes that a MRI (magnetic resonance 
imaging) and electrodiagnostic studies of the veteran's low 
back revealed degenerative disc disease and neurological 
deficits, respectively.  The reports of the veteran's ongoing 
treatment for low back problems should be obtain in view of 
VA's continuing duty to obtain this evidence.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran's notice of disagreement received in March 1999 
indicates that he is receiving VA benefits for training and 
rehabilitation under Chapter 31 of 38 U.S.C.A.  His VA 
vocational and rehabilitation file and counseling records 
have not been associated with the appellate record, and they 
should be.  Murincsak, 2 Vet. App. 363.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the low back disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back problems since 
August 1999.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should associate the veteran's 
vocational rehabilitation (Chapter 31) 
file and counseling records with the 
appellate record.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disability.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness associated with the 
low back disability.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.  If the requested 
information cannot be provided without 
examination of the veteran, he should be 
scheduled for such an examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the representative, if any, 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




